United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, OFFICE OF FEDERAL
ASSISTANCE MANAGEMENT, Rockville, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1558
Issued: April 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On July 15, 2019 appellant filed a timely appeal from a February 28, 2019 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). 1 As more than 180 days
elapsed from OWCP’s last merit decision, dated January 2, 2019, to the filing of this appeal,

1

The Board notes that, during the pendency of this appeal, OWCP issued an August 19, 2019 decision, which
denied modification of the January 2, 2019 schedule award decision that is the subject of the current appeal. The
Board and OWCP may not simultaneously exercise jurisdiction over the same issue in a case on appeal. 20 C.F.R.
§§ 501.2(c)(3), 10.626. See S.C., Docket No. 18-0517 (issued February 25, 2020); Arlonia B. Taylor, 44 ECAB 591
(1993); Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s August 19, 2019 decision is set aside as
null and void.

pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this claim.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 3, 2016 appellant, then a 55-year-old grants management specialist, filed an
occupational disease claim (Form CA-2) alleging that factors of her federal employment, including
typing and casing of letters, caused trigger finger and de Quervain tendinitis of the left hand. She
first realized her condition and that it was caused or aggravated by her employment on
May 11, 2015. Appellant retired from the employing establishment effective January 1, 2016.4
On October 4, 2016 OWCP accepted appellant’s claim for left index trigger finger. On
December 8, 2016 appellant underwent an OWCP authorized left carpal tunnel release, left index
trigger finger release, and left wrist first dorsal extensor compartment release, which was
performed by Dr. Jonathan Pribaz, a Board-certified orthopedic surgeon. On January 17, 2018 she
filed a claim for a schedule award (Form CA-7).
In a December 21, 2017 report, Dr. Angela Jones, a Board-certified orthopedic surgeon
and OWCP second opinion physician, reviewed a statement of accepted facts (SOAF)5 and the
medical file and noted examination findings of the left trigger finger, which included stiffness and
soreness, and decreased range of motion. Regarding appellant’s current claim, Dr. Jones opined
that appellant had reached maximum medical improvement (MMI) on September 1, 2017, a year
following her surgery. She indicated that her impairment evaluation was based on the singular
diagnosis of trigger digit. Dr. Jones opined, under the sixth edition of the American Medical

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 28, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

Under OWCP File No. xxxxxx076, date of injury July 14, 1995, appellant has an accepted occupational disease
claim for bilateral carpal tunnel, sprain of the radial collateral ligament of the bilateral elbow and forearm, and sprain
of the acromioclavicular bilateral shoulder and upper arm. OWCP File No. xxxxxx076 was administratively combined
with OWCP File No. xxxxxx433 which served as the master case file. Under OWCP File No. xxxxxx433, date of
injury of September 15, 1995, appellant has an accepted occupational claim for bilateral carpal tunnel, sprain of the
radial collateral ligament of the bilateral elbow and forearm, sprain of the acromioclavicular bilateral shoulder and
upper arm, and unspecified mononeuritis of bilateral upper limb. Appellant has received schedule awards for a total
25 percent left upper extremity and total 25 percent right upper extremity impairment under this master file.
5

The SOAF reviewed by Dr. Jones is not of record.

2

Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),6 the range of
motion (ROM) methodology for an index finger impairment involving each of the joints was used,
as it resulted in the higher impairment rating over the diagnosis-based impairment (DBI)
methodology. She provided her calculations, cited to tables within the A.M.A, Guides, and opined
that appellant had 14 percent combined left digit impairment which converted to 3 percent upper
extremity impairment utilizing the ROM methodology.
In a January 5, 2018 report, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA), reviewed a SOAF dated December 6, 2017,7 the
medical file and Dr. Jones’ December 21, 2017 report. Applying Dr. Jones’ examination findings
to the A.M.A, Guides, the DMA calculated eight percent impairment of the index digit for residual
problems status post release of trigger digit which converted to one percent upper extremity
impairment under the DBI methodology. Under the ROM methodology, the DMA calculated 20
percent impairment of the index digit which converted to 4 percent upper extremity impairment.
He indicated that as the ROM methodology produced the higher impairment rating, it would be
used. The DMA opined that appellant reached MMI December 21, 2017, when she was evaluated
by Dr. Jones. He further explained the differences between his impairment calculation and that of
Dr. Jones. The DMA indicated that as appellant was previously awarded 45 percent permanent
impairment of the left upper extremity and was entitled to an additional 4 percent impairment for
the index digit, she had a combined 49 percent total left upper extremity impairment.
On March 8, 2018 OWCP requested a clarification report from the DMA regarding his
comments that OWCP previously awarded appellant a total of 45 percent permanent impairment
to the left upper extremity. It advised that appellant was previously awarded a total of 25 percent
permanent impairment for the left upper extremity. An attached amended March 8, 2018 SOAF
noted the history of appellant’s employment injuries. It indicated that in OWCP File No.
xxxxxx433, appellant had been awarded 20 percent permanent impairment for the left upper
extremity and 20 percent permanent impairment for the right upper extremity with subsequent
awards for an additional 5 percent impairment for the right upper extremity and 5 percent
impairment for the left upper extremity.
In a March 10, 2018 supplemental report, the DMA reviewed the amended March 8, 2018
SOAF. He opined that, as appellant previously received 25 percent permanent impairment to the
left upper extremity and was entitled to an increase impairment of 4 percent, she had 29 percent
total left upper extremity permanent impairment.
By decision dated January 2, 2019, OWCP granted appellant an additional schedule award
for four percent permanent impairment of the left upper extremity affording the weight of the
medical evidence to the DMA. It indicated that this represented 49 percent total impairment minus
45 percent impairment previously awarded. The award ran for 1.84 weeks for the period
December 21, 2017 through January 2, 2018.

6

A.M.A., Guides (6th ed. 2009).

7

The SOAF sent to Dr. Harris is not in the current record.

3

On January 7, 2019 appellant requested reconsideration. In a January 7, 2019 letter, she
contended that Dr. Jones’ report did not address all her permanent conditions concerning her left
upper extremity. Appellant indicated that Dr. David Weiss, a Board-certified orthopedic surgeon
and osteopath, provided a comprehensive report of her permanent medical conditions in his
August 21, 2018 medical report.
In a January 22, 2019 letter, appellant requested that OWCP expand the acceptance of her
case to include all the medical conditions identified in Dr. Weiss’ August 21, 2018 report. She
addressed several issues she had concerning the case development of OWCP File No. xxxxxx433.
Appellant also indicated that her carpal tunnel surgery had failed and that she needed further
medical treatment.
By decision dated February 28, 2019, OWCP denied further merit review of appellant’s
claim. It found that her request for reconsideration neither raised substantive legal questions nor
included new and relevant evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application. 8
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.9
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 10 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 11 If the request is timely, but fails to meet at least one of the

8

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
9
20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
10

Id. at § 10.607(a). The one-year period begins on the next day after the date of the originally contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
11

Id. at § 10.608(a); see D.L., Docket No. 18-0449 (issued October 23, 2019); see also M.S., 59 ECAB 231 (2007).

4

requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 12
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her January 7, 2019 reconsideration request, appellant contended that Dr. Jones’ report
failed to address all of her permanent medical conditions concerning her left upper extremity. She
also requested, in a January 22, 2019 letter, that OWCP evaluate her left upper extremity
permanent impairment including all the medical conditions identified in Dr. Weiss’ August 21,
2018 medical report. As appellant seeks to have all of her conditions reviewed in the determination
of the schedule award, that the Board finds that OWCP should combine the current File No.
xxxxxx331 with File No. xxxxxx433 so that all her left upper extremity accepted conditions are
considered in her schedule award rating, the Board finds that this is a relevant legal argument made
for the first time on reconsideration, under criteria number two under 20 C.F.R. § 10.606(b)(3).13
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 14 For example, if
a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.
Appellant requested that OWCP take into account all of the accepted conditions of her left
upper extremity, and, as such OWCP should combine the current File No. xxxxxx331 with File
No. xxxxxx433 (which included File No. xxxxxx076). As appellant advanced a legal argument
relevant to her claim which had not previously been considered by OWCP, such argument warrants
further consideration by a merit review of her claim.15
The Board will therefore remand the case to OWCP to combine this claim with Master File
No. xxxxxx433. Following this and such other further development as it deems necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12
Id. at § 10.608(b); G.D., Docket No. 19-0815 (issued January 16, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
13

See L.S., Docket No. 18-0858 (issued November 19, 2019).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000); J.C., Docket No. 18-0649 (issued August 9, 2019).
15

See Q.M., Docket No. 18-0345 (issued May 17, 2019); D.M., Docket No. 16-1754 (issued January 10, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: April 16, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

